UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-30327 SEGWAY IV CORP. (Exact name of registrant as specified in its charter) New Jersey 22-3719169 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 South Oak Avenue, Owatonna, Minnesota (Address of principal executive offices) (Zip Code) (507) 446-9166 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o State the number of shares outstanding of each of the issuer’s classes of common stock, as of November 6, 2012: 5,250,000 shares of common stock. SEGWAY IV CORP. FORM 10-Q September 30, 2012 INDEX PAGE PART IFINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3 Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 6 PART II OTHER INFORMATION Item 1 Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosures 6 Item 5. Other Information 6 Item 6. Exhibits 7 SIGNATURE 8 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SEGWAY IV CORP. (a development stage company) FINANCIAL STATEMENTS As Of September 30, 2012 (unaudited) and December 31, 2011 (audited) And for the Three and Nine Months September 30, 2012 (unaudited) and 2011 (unaudited) SEGWAY IV CORP. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained Deficit F-2 - F-3 Statement of Stockholders Equity F-4 - F-5 Cash Flow Statement F-6 Notes to the Financial Statements F-7 - F-10 3 SEGWAY IV CORP. (a development stage company) BALANCE SHEETS As of September 30, 2012 and December 31, 2011 ASSETS 9/30/2012 12/31/2011 CURRENT ASSETS Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ $ Total Current Liabilities 40,487 TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.0001; Authorized: 20,000,000 None issues and outstanding - - Common Stock - Par value $0.0001; Authorized: 100,000,000 Issued and Outstanding: 5,250,000 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Equity ) ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements. F-1 SEGWAY IV CORP. (a development stage company) STATEMENT OF OPERATIONS For the nine months ending September 30, 2012 and 2011 From inception (March 31, 2000) through September 30, 2012 9 MONTHS 9MONTHS ENDING ENDING FROM 9/30/2012 9/30/2011 INCEPTION REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - GENERAL AND ADMINISTRATIVE EXPENSES NET INCOME (LOSS) ACCUMULATED DEFICIT, BEGINNING BALANCE ( 41,437 ) ) - ACCUMULATED DEFICIT, ENDING BALANCE $ ) $ ) $ ) Earnings (loss) per share $ ( 0.0021 ) $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these financial statements. F-2 SEGWAY IV CORP. (a development stage company) STATEMENT OF OPERATIONS For the three months ending September 30, 2012 and 2011 3 MONTHS 3 MONTHS ENDING ENDING 9/30/2012 9/30/2011 REVENUE $ - $ - COST OF SERVICES - - GROSS PROFIT OR (LOSS) - - GENERAL AND ADMINISTRATIVE EXPENSES NET INCOME (LOSS) ) ) ACCUMULATED DEFICIT, BEGINNING BALANCE ) ) ACCUMULATED DEFICIT, ENDING BALANCE $ ) $ ) Earnings (loss) per share $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these financial statements. F-3 SEGWAY IV CORP. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (March 31, 2000) through September 30, 2012 COMMON ADDITIONAL ACCUM. TOTAL SHARES STOCK PAID IN DEFICIT EQUITY Stock Issued for cash $ $ $ - $ Net Loss ) ) Total, December 31, 2000 ) ) Contributed capital by shareholders Net Loss ) ) Total, December 31, 2001 ) ) Contributed capital by shareholders 76 76 Net Loss ) ) Total, December 31, 2002 ) ) Net Loss ) ) Total, December 31, 2003 ) ) Net Loss ) ) Total, December 31, 2004 ) ) Net Loss ) ) Total, December 31, 2005 ) ) Net Loss ) ) Total, December 31, 2006 ) ) Net Loss ) ) Total, December 31, 2007 ) ) Net Loss ) ) Total, December 31, 2008 ) ) Net Loss ) ) Total, December 31, 2009 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. F-4 SEGWAY IV CORP. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (March 31, 2000) through September 30, 2012 SHARES COMMON STOCK ADDITIONAL PAID IN ACCUM. DEFICIT TOTAL EQUITY Net Loss $
